Citation Nr: 0602608	
Decision Date: 01/30/06    Archive Date: 02/07/06

DOCKET NO.  02-01 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE


Entitlement to service connection for a right knee 
disability.  

ATTORNEY FOR THE BOARD

Joseph Michael Horrigan, Counsel


INTRODUCTION

The veteran served on active duty from March 1987 to March 
1999. In an Administrative Decision dated in December 1999 
the RO found that the character of discharge from the period 
of service from March 1993 to March 1999 was a bar to VA 
benefits. See 38 C.F.R. § 3.12 (2004). The veteran's service 
from March 1987 to March 1993 has been found to be honorable.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, dated in July 2001, that denied the veteran's 
claims of entitlement to service connection for low back 
disability, asthma/reactive airways disease, and bilateral 
knee disability.  In a June 2005 decision, the Board denied 
service connection for a left knee disability, a low back 
disorder, and a respiratory disability.  The issue of 
entitlement to service connection for a right knee disability 
was remanded for further development.  This issue is now 
before the Board for appellate consideration.  


FINDING OF FACT

The record indicates that the veteran has residuals of right 
knee surgery performed during his period of honorable active 
service.  


CONCLUSION OF LAW

Residuals of right knee surgery were incurred during service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000) (VCAA), is codified at 38 U.S.C.A. 
§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well- 
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim. It also includes new notification 
provisions. Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim. As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim. Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim"). 
In view of the Board's favorable decision in regard to the 
issue of entitlement to service connection for a right knee 
disorder, further assistance is unnecessary to aid the 
appellant in substantiating that claim.

On the veteran's December 1998 examination prior to service 
discharge, it was noted in the Physician's Summary portion of 
the examination that the veteran had knee problems in 1991 
and 1995 with surgical repairs performed on both knees.  It 
was also indicated that his left knee problems occurred in 
1995.  Elsewhere on the examination report it was noted that 
the veteran underwent knee surgeries in 1991 and 1995.  

During a March 1999 VA examination, the veteran gave a 
history of right knee surgery in 1990.  Evaluation revealed 
substantial crepitus on movement of the knees.  After the 
evaluation, the diagnoses included status post bilateral knee 
surgeries.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110 1131.

The record indicates that the veteran underwent surgery on 
his right knee in 1991, during his period of honorable active 
service.  A post service VA examination indicated that some 
residuals of this surgery on the right knee persist.  Since 
that is the case, service connection for status post right 
knee injury is warranted.  


ORDER

Entitlement to service connection for a right knee disability 
is granted.  



____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


